Ruffin, Judge,
dissenting.
I respectfully dissent because I agree with Altermatts that the reimbursement agreement did not exist prior to its approval by the Board on November 10. Webster’s Collegiate Dictionary (9th ed.) defines “exist” as “to have real being . . .” and “to have life or the functions of vitality.” Here, the agreement had no material being until it was approved by the Board because there was no obligation for the Fund to make payments until such approval was achieved. See OCGA § 34-9-363 which provides that after an agreement has been reached with respect to reimbursement, “it shall be . . . submitted to the . . . [bjoard ... for approval. The board shall consider [the reimbursement] agreement upon receipt thereof and, if it finds it to meet the provisions of this article, shall approve the agreement and issue its order directing the agreed reimbursement.”
It is my opinion that this interpretation of the statute is rein*361forced by the fact that subsections (a) and (b) of the current OCGA § 34-9-363.1 are sequential. In other words, it would make little sense for the General Assembly to set forth in subsection (a) the specification that the reimbursement agreement must not only be reached but also approved by the Board before an obligation with respect to settlement is imposed, only to follow in subsection (b) with the imposition of an additional obligation (obtaining pre-approval) during a period in which the reimbursement agreement has been entered into but not yet approved. This, the majority ignores. See Gilbert v. Richardson, 264 Ga. 744 (3) (452 SE2d 476) (1994) (reiterating that a statute should be construed to make all its parts harmonize and give sensible effect to each part). Bekaert Steel Wire Corp. v. Ga. Subsequent Injury Trust Fund, 191 Ga. App. 490 (382 SE2d 197) (1989), cited by both the superior court and the majority, is inapplicable because it addressed a completely different factual situation — the negotiation of a settlement agreement after the reimbursement agreement was approved — than the instant case.
Decided December 5, 1995
Lowendick, Speed & Donahue, Charles G. Hoey, Sharon W. Ware & Associates, Reynolds E. Pitts, Jr., for appellants.
Michael J. Bowers, Attorney General, Rita J. Hop, for appellee.
Swift, Currie, McGhee & Hiers, Joseph A. Munger, amicus curiae.
I am authorized to state that Judge Andrews and Judge Johnson join in this dissent.